Case 1:20-cv-03441-PAE-SLC Document 33-3 Filed 10/29/20 Page 1 of 10
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            2 ofHispanic
                                                                                                                                   10 People?


                                                                                           Chris Bushnell



  FW: VIDEO - RACIST: Michael Tortorici of Ariel Property Advisors - Against Black and
  Hispanic People?
  Donovan, Gail (Avison Young)                                                                                 Wed, Nov 13, 2019 at 8:20 AM
  To: Miles Bloom                                      Chris Bushnell                                        John Whitney



    Miles,
    I’m forwarding you a video that Lopez-Pierre is circulating of a confrontation he had yesterday with my former
    colleague Mike Tortorici from Ariel Property Advisors. Mike was speaking at a rent regulation seminar.
    I am sure he will do the same thing at your event on Dec. 4, although it could be worse if he brings additional
    supporters as he threatened in his previous email.
    I’m very sorry but I can’t subject James to this kind of treatment and run the risk of a videotaped confrontation
    being circulated. The initial email was bad enough, but a video would be extremely harmful to James’ brand
    and the Avison Young brand. Therefore, I have to pull James from the Dec. 4 event.
    Please call if you have any questions or concerns.
    Thanks very much, Gail




    Gail Donovan

    Senior Director of Marketing, Tri-State



    Avison Young

    1166 Avenue of the Americas

    15th Floor

    New York, NY 10036




    avisonyoung.com




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       1/9
10/29/2020                  Bisnow Media Mail - FW: VIDEO - RACIST:
                       Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                                Document         33-3 of ArielFiled
                                                                                               Property10/29/20
                                                                                                        Advisors - Against
                                                                                                                       PageBlack and
                                                                                                                                 3 ofHispanic
                                                                                                                                        10 People?




    Avison Young New York Inc.




    Legal Disclaimer




    From: The Real Estate Diversity PAC <info@realestatediversitypac.org>
    Sent: Tuesday, November 12, 201
    To: Donovan, Gail (Avison Young)
    Subject: VIDEO - RACIST: Michael Tortorici of Ariel Property Advisors - Against Black and Hispanic People?


    External Sender




                                 PLEASE FORWARD TO OTHERS!!!



             (This Email Was Sent To 10,000 Black and Hispanic Professionals
               (Lawyers, Real Estate, Medical, Finance) and 4,000 White Real
                           Estate Professionals and the media)




                              Real Estate Diversity PAC

                 A Political Action Committee that Advocates for Racial and Gender
                         Diversity within the Commercial Real Estate Industry.



https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087            2/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            4 ofHispanic
                                                                                                                                   10 People?




             Watch Video of Michael A. Tortorici, Executive Vice-
                President - Investment Sales, Ariel Property
              Advisors - Running Away From Thomas Lopez-
               Pierre as he is asked him: "Michael, Are You A
                                  RACIST?"




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       3/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            5 ofHispanic
                                                                                                                                   10 People?




         Michael A. Tortorici of Ariel Property Advisors: "Are
         You RACIST Against Black and Hispanic People?"


                                                               November 12, 2019



                                                               Michael A. Tortorici

                                                               Executive Vice-President

                                                               Ariel Property Advisors

                                                               122 East 42nd Street

                                                               Suite 1015

                                                               New York, New York 10168




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       4/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            6 ofHispanic
                                                                                                                                   10 People?
                                                               Dear Michael A. Tortorici:



                                                               My name is Thomas Lopez-Pierre and I am the Treasurer of                   The
                                                               Real Estate Diversity PAC.


                                                               To date, we have raised $25,000 in pledges of financial support!



                                                               Today at a Rent Regulation Seminar (see below photo of event
                                                               invite), you were subjected to just a very small faction of a year-long
                                                               grassroots-boots-on-the-ground-direct-action-protest-campaign that
                                                               is to come in 2020, against YOU and your FIRM unless your firm
                                                               hires Black and Hispanic real estate professionals (and Asians and
                                                               Women).


                                                                 We plan to target you at your corporate office, home and house of
                                                                 worship and the homes and houses of worship of the
                                                                 senior executives at your firm.


                                                                 In addition, we plan to buy tickets for recently incarcerated
                                                                 Black and Hispanic men to attend real estate events, in order
                                                                 to disrupt and hold up banners ("XYZ White Real Estate
                                                                 Professional Or Firm Is RACIST Against Black and Hispanic Real
                                                                 Estate Professionals") produced by the likes of CapRate
                                                                 Events, CREtechALM Events, NYC Network Group,
                                                                 CREtech, etc.


                                                                 Do NOT worry, Michael: you are NOT alone, we have publicly
                                                                 identify others that are RACIST against Black, Hispanic and Asian
                                                                 people and Sexist against women that will get the same public
                                                                 treatment that you got this morning and more.... (see above video):



                                                                 1 - White Male Senior Real Estate Executives;



                                                                 2 - Commercial Real Estate Firms;



                                                                 3 - Real Estate Event Producers.



                                                                 It's NO secret that Ariel Property Advisors earns millions of
                                                                 dollars (on the market and closed transactions) in the
                                                                 Black and Hispanic community.



                                                                 And out of 38 real estate professionals NOT one are Black
                                                                 and/or Hispanic and ONLY three are women and ONLY one is
                                                                 Asian.



https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       5/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            7 ofHispanic
                                                                                                                                   10 People?
                                                                 I refuse to believe that YOU are unable to find Black
                                                                 and/or Hispanic real estate professionals to hire in NYC, a city
                                                                 with a population that is 50+% Black and Hispanic!




        The Real Estate Diversity PAC will use Ariel Property Advisors as a warning to ALL the other firms that
        have little to NO Black, Hispanic, Asian or women real estate professionals.



        One of our key strategies will be to play the      BAD COP vs. GOOD COP:


        The idea is that corporate friendly groups like REAP - the Real Estate Associate Program and                                CREW
        Network will continue to play the GOOD COP and The Real Estate Diversity PAC will play the BAD COP.


        Our goal is to:



        1 - "Help" motivate with "direct action" real estate companies with their lack of racial and gender diversity, equity and
        inclusion in their hiring and leadership;




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       6/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            8 ofHispanic
                                                                                                                                   10 People?
        2 - "Help" motivate with "direct action" real estate event producers, like: NYC Network Group, CREtech, CapRate
        Events, ALM Events, etc. and the companies that sponsor their events with their lack of racial and gender diversity,
        equity and inclusion of panel speakers at their conferences;



        3 - Host campaign fundraisers for political candidates/elected officials that support diversity, equity and inclusion
        within the real estate industry.



        FYI - The Real Deal: Real estate's diversity problem (see below video) did a GREAT job at speaking truth to
        power about the lack of racial and gender diversity in the commercial real estate industry in NYC.




        With that said, The Real Estate Diversity PAC wants to be YOUR friend!



        The Real Estate Diversity PAC will give you until the end of the year to increase the number of Black, Hispanic,
        Asian and women real estate professionals that work at your firm.



        NOTE: We also reject token representation (i.e.: one Woman or one Asian, or one this or one that, etc).


https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       7/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                  Case 1:20-cv-03441-PAE-SLC                   Michael Tortorici
                                                           Document         33-3 of ArielFiled
                                                                                          Property10/29/20
                                                                                                   Advisors - Against
                                                                                                                  PageBlack and
                                                                                                                            9 ofHispanic
                                                                                                                                   10 People?
        If you FAIL to meet our deadline, The Real Estate Diversity PAC will launch a year-long-grassroots-boots-on-the-
        ground-direct-action-protest campaign at your corporate office, home and house of worship and the homes and
        houses of worship of the senior executives at your firm.



        Trust me you will just "LOVE" the videos that get posted on social media.



        RACIST against Black, Hispanic and Asian people!



        Sexist against women!



        These will be the words the that the public will first think about when they think about YOU and Ariel Property
        Advisors!



        I know there are some in the commercial real estate industry that think I will NOT do what I have wrote in
        this email - do NOT worry, I plan on showing them and YOU WITH ACTION NOT WORDS (smile).



        My advice is that you should contact:



        Ken McIntyre, Executive Director of REAP - the Real Estate Associates Program at 646-728-3574 to ask
        for his help with regard to fixing your problem of lack of racial and gender diversity at Ariel Property Advisors.



        I will end by saying Michael, I want to be your best friend in the commercial real estate industry!



        Together lets work together to increase the numbers of Black, Hispanic, Asian and women professionals working in
        commercial real estate.



        All the best,



        Thomas Lopez-Pierre

        Treasurer

        The Real Estate Diversity PAC

        info@realestatediversitypac.org.



        PS: Just in case you were thinking of trying to impress me with big time lawyers to sue me for                       Defamation,
        Slander or Libel - save your money!


        I am judgement       proof against any civil lawsuits!



https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       8/9
10/29/2020             Bisnow Media Mail - FW: VIDEO - RACIST:
                 Case 1:20-cv-03441-PAE-SLC                    Michael Tortorici
                                                          Document         33-3  of Ariel Property
                                                                                       Filed       Advisors - Against
                                                                                                10/29/20         Page Black10
                                                                                                                           and of
                                                                                                                               Hispanic
                                                                                                                                   10 People?



                                     Thomas Lopez-Pierre | P.O. Box 10025, New York, NY 10025



                                                  Unsubscribe



                                                     Update Profile | About Constant Contact



                                        Sent by info@realestatediversitypac.org in collaboration with




                                                            Try email marketing for free today!




https://mail.google.com/mail/u/0?ik=8d2dbf16ae&view=pt&search=all&permmsgid=msg-f%3A1650092940504133087&simpl=msg-f%3A1650092940504133087       9/9
